
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.8



EXCHANGE AGREEMENT


        This Exchange Agreement (this "Agreement") is entered into as of
March 6, 2003 by and among Cogent Communications Group, Inc., a Delaware
corporation (the "Company"), Allied Riser Communications Corporation, a Delaware
corporation ("Allied Riser"), and the several noteholders named in the attached
Schedule 1.1 (each a "Noteholder" and collectively the "Noteholders").

W I T N E S S E T H:

        WHEREAS, the Noteholders hold in the aggregate $106,789,000 face value
of the 7.5% Convertible Subordinated Notes Due 2007 issued by Allied Riser (the
"Notes") pursuant to a certain indenture dated as of June 28, 2000 between
Allied Riser and Wilmington Trust Company (the "Indenture") as supplemented
pursuant to a first supplemental indenture dated as of February 4, 2002 (the
"Supplemental Indenture");

        WHEREAS, Allied Riser is the wholly-owned subsidiary of the Company as
the result of a merger consummated February 4, 2002 pursuant to which the
Company became co-obligor with respect to certain obligations related to the
Notes under the Indenture and the Supplemental Indenture;

        WHEREAS, certain of the Noteholders are plaintiffs in the action against
Allied Riser and certain of its former directors styled as Angelo, Gordon & Co.,
L.P., JMG Capital Partners, LLC, Sagamore Hill Hub Fund, LTD., JMG Triton
Offshore Fund, LTD., Peninsula Capital Advisors, LLC, Guardfish LLC and Anda
Partnership v. Allied Riser Communications Corporation, a Delaware corporation,
Gerald K. Dinsmore, R. David Spreng, Donald Lynch, and Blair P. Whitaker
(Messrs. Dinsmore, Spreng, Lynch and Whitaker collectively, the "Allied Riser
Directors"), (C.A. No. 19298), in the Court of Chancery of the State of Delaware
in and for New Castle County (the "Noteholder Litigation");

        WHEREAS, pursuant to a letter agreement dated as of January 15, 2003
between the Noteholders, Allied Riser and the Company (the "Letter Agreement"),
the Noteholders have expressed their intention to (a) surrender to Allied Riser
100% of the Notes held by such Noteholders in exchange for a cash payment by
Allied Riser and the delivery by Allied Riser to the Noteholders of certain
preferred stock of the Company, free and clear of any lien, pledge, claim,
security interest, encumbrance or charge of any kind, on the terms and subject
to the conditions set forth in this Agreement, and (b) dismiss with prejudice
the Noteholder Litigation and to release all claims against Allied Riser and the
Company in exchange for a cash payment by Allied Riser and the release of all
claims against the Noteholders by the Company, Allied Riser and the Allied Riser
Directors (the "Settlement") on the terms and conditions set forth in a
settlement agreement of equal date herewith (the "Settlement Agreement");

        WHEREAS, no commission or other remuneration was or will be paid in
respect of the exchange of securities contemplated by this Agreement other than
the exchange of the Notes for the cash and preferred stock as described herein;
and

1

--------------------------------------------------------------------------------

        NOW, THEREFORE, in consideration of the promises and the mutual
covenants contained in this Agreement, the parties agree as follows:


ARTICLE I

EXCHANGE


        Section 1.1.    Exchange.    On the basis of the representations,
warranties, covenants and agreements contained herein and subject to the terms
and conditions of this Agreement, each Noteholder shall exchange the Notes with
the aggregate principal amount set forth opposite the name of such Noteholders
under the heading "Allied Riser Notes" on Schedule 1.1 hereto and release Allied
Riser and the Company from any obligation in respect of all interest accrued on
the Notes through the Closing (as defined below) in exchange for, (a) a cash
payment by Allied Riser in the amount set forth opposite the name of such
Noteholder under the heading "Cash Payment" on Schedule 1.1 (the total amount of
such payment, the "Cash Payment") (b) that number of shares of the Company's
Series D Participating Convertible Preferred Stock, par value $0.001 (the
"Series D Preferred") set forth opposite the name of such Noteholder under the
heading "Series D Preferred" on Schedule 1.1, and (c) that number of shares of
the Company's Series E Participating Convertible Preferred Stock, par value
$0.001 (the "Series E Preferred," and together with the Series D Preferred, the
"Shares") set forth opposite the name of such Noteholder under the heading
"Series E Preferred" on Schedule 1.1. This exchange is referred to herein as the
"Note Exchange."

        Section 1.2.    Delivery.    Pursuant to, and subject to the terms of,
the Escrow Agreement (as defined below), at the Closing (as defined below), the
escrow agent shall:

        (a)  deliver the Cash Payment and the Shares to the Noteholder
Representative for distribution to the Noteholders; and

        (b)  instruct Depository Trust Company ("DTC") to transfer the Notes to
the account of Allied Riser.

        Section 1.3.    Closing.    The closing of the Note Exchange (the
"Closing") shall be consummated at 10:00 A.M., local time, on a date agreed upon
by the Noteholder Representative and the Company, occurring within 5 days after
the conditions set forth in Article IV are satisfied or waived (disregarding for
this purpose any such conditions to be satisfied by actions to be taken at the
Closing), or such other date as may be agreed upon by the Noteholder
Representative and the Company, at the offices of Latham & Watkins LLP, 555 11th
Street, N.W., Suite 1000, Washington, D.C. 20004, or at such other place or at
such other time as shall be agreed upon by the Noteholder Representative and the
Company (the actual day on which the Closing occurs being hereinafter referred
to as the "Closing Date").

        Section 1.4.    Terms of the Shares.    Prior to the Closing, the
Company shall file with the Secretary of State of the State of Delaware an
amended and restated certificate of incorporation authorizing the issuance of
the Shares in the form set forth on Exhibit A hereto (the "Charter Amendment").

2

--------------------------------------------------------------------------------


ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND ALLIED RISER


        As an inducement to the Noteholders to enter into this Agreement and to
consummate the transactions contemplated hereby, the Company represents and
warrants to, and covenants with, the Noteholders as follows:

        Section 2.1.    Organization.    Each of the Company and Allied Riser is
duly organized, validly existing and in good standing under the laws of the
State of Delaware. Each of the Company and Allied Riser has full power and
authority to own and operate its respective properties and to conduct its
respective business as currently conducted and each is registered or qualified
to do business and is in good standing in each jurisdiction in which it owns or
leases property or transacts business and where the failure to be so qualified
would have a material adverse effect upon their financial condition, properties
or operations taken as a whole.

        Section 2.2.    Due Authorization.    Each of the Company and Allied
Riser has all requisite power and authority to execute, deliver and perform its
respective obligations under this Agreement and all of the other agreements and
instruments to be executed and delivered by the Company pursuant hereto
(collectively, the "Company Ancillary Agreements"), and this Agreement has been,
and when delivered in accordance with the terms hereof the Company Ancillary
Agreements will be, duly authorized and validly executed and delivered by each
of the Company and Allied Riser as applicable, and this Agreement constitutes,
and when delivered in accordance with the terms hereof each Company Ancillary
Agreement will constitute, the valid and binding agreement of each of the
Company and Allied Riser, as applicable, enforceable against each in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors' and contracting parties' rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

        Section 2.3.    Non-Contravention.    The execution and delivery of this
Agreement by the Company and by Allied Riser and the consummation of the
transactions contemplated hereby will not conflict with or constitute a
violation of, or default (with the passage of time or otherwise) under, any
material agreement or instrument to which the Company or Allied Riser is a party
or by which either is bound or the certificate of incorporation or the by-laws
of the Company or Allied Riser, nor result in the creation or imposition of any
lien, encumbrance, claim, security interest or restriction whatsoever upon any
of the material properties or assets of the Company or Allied Riser or an
acceleration of indebtedness pursuant to any obligation, agreement or condition
contained in any material bond, debenture, note or any other evidence of
indebtedness or any material indenture, mortgage, deed of trust or any other
agreement or instrument to which the Company or Allied Riser is a party or by
which the Company or Allied Riser is bound or to which any of the property or
assets of the Company or Allied Riser is subject, nor conflict with, or result
in a violation of, any material law, administrative regulation, ordinance or
order of any court or governmental agency, arbitration panel or authority
applicable to the Company or Allied Riser. No consent, approval, authorization
or other order of, or registration, qualification or filing with, any regulatory
body, administrative agency, or other

3

--------------------------------------------------------------------------------

governmental body in the United States, other than with respect to "blue sky"
laws, is required for the valid issuance and sale of the Shares to be issued to
the Noteholders pursuant to this Agreement (other than such as have been made or
obtained or will be made or obtained prior to the Closing).

        Section 2.4.    Capitalization; Status of Capital Stock.    

        (a)  Immediately prior to the Closing, the Company will have a total
authorized capitalization consisting of:

        (i)    21,100,000 shares of common stock, par value $0.001 (the "Common
Stock") of which (a) 3,483,838 shares are issued and outstanding, (b) 1,490,000
shares remain reserved for issuance pursuant to stock purchase, stock grant or
stock option arrangements for employees, directors or consultants of the
Company, (c) 1,791,051 shares remain reserved for issuance to holders of shares
of the common stock of Allied Riser, (d) 710,216 shares remain reserved for
issuance pursuant to warrants granted to Cisco Systems Capital Corporation in
connection with the credit agreement between the Company and Cisco Systems
Capital Corporation, (e) 155,809 shares remain reserved for issuance pursuant to
warrants granted in connection with certain agreements between Allied Riser and
certain landlords relating to building access rights, (f) Two Million Six
Hundred Thousand (2,600,000) shares are reserved for issuance upon conversion of
the Series A Preferred Stock, par value $0.001 per share (the "Series A
Preferred"), (g) Two Million Five Hundred Ninety Five Thousand Eight Hundred
2,595,800 shares are reserved for issuance upon conversion of the Series B
Preferred Stock, par value $0.001 per share (the "Series B Preferred"), (h) Five
Million Two Hundred Seventeen Thousand Three Hundred and Sixty Four (5,217,364)
shares are reserved for issuance upon conversion of the Series C Preferred
Stock, par value $0.001 per share (the "Series C Preferred"), (i) Three Hundred
Forty Two Thousand Six Hundred Twenty Nine (342,629) shares are reserved for
issuance upon conversion of the Series D Preferred, (j) Three Hundred Forty Two
Thousand Six Hundred Twenty Nine (342,629) shares are reserved for issuance upon
conversion of the Series E Preferred Stock, and (k) 244,828 shares are reserved
for issuance upon conversion of the Notes.

        (ii)  One Hundred Six Million Two Hundred Seventy Six Thousand Two
Hundred Twenty Nine (106,276,229) shares of Preferred Stock, $0.001 par value
per share, of which (a) One Million Two Hundred Fifty Thousand (1,250,000)
shares are authorized but unissued Preferred Stock, (b) Twenty-Six Million
(26,000,000) shares are designated as Series A Preferred, all of which are
issued and outstanding on the date hereof, (c) Twenty Million (20,000,000) are
designated as Series B Preferred Stock, of which Nineteen Million Three Hundred
and Sixty One Thousand Five Hundred Thirty One (19,361,531) shares are issued
and outstanding on the date hereof, (d) Fifty Two Million One Hundred Seventy
Three Thousand Six Hundred Forty Three (52,173,643) shares are designated as
Series C Preferred of which Forty Nine Million Seven Hundred Seventy Three
Thousand Four Hundred and Two (49,773,402) shares are issued and outstanding

4

--------------------------------------------------------------------------------

on the date hereof, (e) Three Million Four Hundred Twenty Six Thousand Two
Hundred Ninety Three (3,426,293) shares are designated as Series D Preferred
Stock, of which no shares are issued and outstanding on the date hereof, without
giving effect to the transactions contemplated hereby, and (f) Three Million
Four Hundred Twenty Six Thousand Two Hundred Ninety Three (3,426,293) shares are
designated as Series E Preferred Stock, of which no shares are issued and
outstanding on the date hereof, without giving effect to the transactions
contemplated hereby.

        (iii)  All the outstanding shares of capital stock of the Company have
been duly authorized, and are validly issued, fully paid and non-assessable and
were issued in compliance with all applicable state and federal laws concerning
the issuance of securities. The Shares, when issued and delivered in accordance
with the terms hereof, and such shares of Common Stock issuable upon conversion
of the Shares, when issued and delivered upon conversion of any of the Shares
(the "Conversion Shares"), will be duly authorized, validly issued, fully-paid
and non-assessable.

        (b)  The rights, preferences, privileges and restrictions of the Shares
are as stated in the Charter Amendment.

        (c)  Except as otherwise set forth in Schedule 2.4(d), no options,
warrants, subscriptions, convertible securities, phantom stock, stock
appreciation rights or other rights (contingent or otherwise) of any nature to
acquire from the Company shares of capital stock or other securities are
authorized, issued or outstanding, nor is the Company obligated in any other
manner to issue shares of its capital stock or other securities except as
contemplated by this Agreement. Except as set forth in Schedule 2.4(d), there
are no restrictions on the transfer of shares of capital stock of the Company
other than those imposed by relevant federal and state securities laws and as
otherwise contemplated by this Agreement, the Stockholders Agreement and the
Registration Rights Agreement.

        Section 2.5.    Legal Proceedings.    Except as disclosed in the SEC
Filings (as defined below), there is no material legal or governmental
proceeding pending or, to the knowledge of the Company, threatened or
contemplated to which the Company is or may be a party or of which the business
or property of the Company is or may be subject.

        Section 2.6.    No Violations.    Except as disclosed in the SEC
Filings, the Company is not in violation of its certificate of incorporation or
its by-laws, in violation of any law, administrative regulation, ordinance or
order of any court or governmental agency, arbitration panel or authority
applicable to the Company, which violation, individually or in the aggregate,
would have a material adverse effect on the business or financial condition of
the Company, or in default in any material respect in the performance of any
obligation, agreement or condition contained in any material bond, debenture,
note or any other evidence of indebtedness in any indenture, mortgage, deed of
trust or any other agreement or instrument to which the Company is a party or by
which the Company is bound or by which the properties of the Company are bound
or affected.

5

--------------------------------------------------------------------------------

        Section 2.7.    Governmental Permits, Etc.    Except as disclosed in the
SEC Filings, the Company has all necessary franchises, licenses, certificates
and other authorizations from any foreign, federal, state or local government or
governmental agency, department, or body that are currently necessary for the
operation of the business of the Company as currently conducted, the absence of
which would have a material adverse effect on the business or operations of the
Company.

        Section 2.8.    No Brokers.    The Company and Allied Riser represent
that there are no brokers or finders entitled to compensation in connection with
the transactions contemplated hereby.

        Section 2.9.    Financial Statements.    Except as disclosed in the SEC
Filings, the financial statements of the Company and the related notes contained
in the Company's Annual Report on Form 10-K for the fiscal year ended
December 31, 2001 and its Quarterly Reports on Form 10-Q for quarters ended
March 31, 2002, June 30, 2002 and September 30, 2002 present fairly the
financial position of the Company as of the dates indicated therein and its
results of operations and cash flows for the periods therein specified. Such
financial statements (including the related notes) have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis throughout the periods therein specified and are true,
correct and complete in all respects.

        Section 2.10.    Additional Information.    The Company has filed in a
timely manner all documents that the Company was required to file under the
Securities Exchange Act of 1934, as amended (the "Exchange Act") as of the date
hereof. The following documents (collectively, the "SEC Filings") complied in
all material respects with the requirements of the Exchange Act as of their
respective filing dates, and the information contained therein was true and
correct in all material respects as of the date of such documents, and each of
the following documents as of the date thereof did not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading:

        (a)  The Company's Annual Report on Form 10-K for the fiscal year ended
December 31, 2001, its Quarterly Reports on Form 10-Q for the quarters ended
March 31, 2002, June 30, 2002 and September 30, 2002 and its Proxy Statement for
the Annual Meeting of Stockholders held on June 13, 2002; and

        (b)  all other documents, if any, filed by the Company with the
Securities and Exchange Commission (the "SEC") since the filing of the Quarterly
Report on Form 10-Q for the fiscal quarter ended September 30, 2002 pursuant to
the reporting requirements of the Exchange Act.


ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE NOTEHOLDERS


        As an inducement to each of the Company and Allied Riser to enter into
this Agreement and to consummate the transactions contemplated hereby, each
Noteholder severally

6

--------------------------------------------------------------------------------

and not jointly hereby represents and warrants to, and covenants with, each of
the Company and Allied Riser as follows:

        Section 3.1.    Due Organization and Authorization.    The Noteholder,
if an entity, is duly organized, validly existing and in good standing under the
laws of the state of its organization. The Noteholder has all requisite power
and authority to execute, deliver and perform its obligations under this
Agreement and all of the other agreements and instruments to be executed and
delivered by such Noteholder pursuant hereto (collectively, the "Noteholder
Ancillary Agreements"), and this Agreement has been, and when delivered in
accordance with the terms hereof the Noteholder Ancillary Agreements will be,
duly authorized and validly executed and delivered by such Noteholder and this
Agreement constitutes, and when delivered in accordance with the terms hereof
each Noteholder Ancillary Agreement will constitute, the valid and binding
agreement of such Noteholder enforceable against such Noteholder in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors' and contracting parties' rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

        Section 3.2.    Non-Contravention.    The execution and delivery of this
Agreement by each Noteholder and the consummation of the transactions
contemplated hereby will not conflict with or constitute a violation of, or
default (with the passage of time or otherwise) under, any material agreement or
instrument to which such Noteholder is a party or by which such Noteholder is
bound, or the certificate of incorporation, by-laws or other organizational
documents of such Noteholder, nor conflict with, or result in a violation of,
any law, administrative regulation, ordinance or order of any court or
governmental agency, arbitration panel or authority applicable to such
Noteholder.

        Section 3.3.    Investment Representations.    As of the date hereof and
as of the Closing Date, such Noteholder: (i) is an "accredited investor" as
defined in Rule 501 of Regulation D promulgated under the Securities Act;
(ii) is acquiring the Shares for its own account for investment and with no
present intention of distributing any of such Shares other than to any affiliate
of such Noteholder; (iii) will not, directly or indirectly, voluntarily offer,
sell, pledge, transfer or otherwise dispose of (or solicit any offers to buy,
purchase or otherwise acquire or take a pledge of) any of the Shares, except in
compliance with the Securities Act and the rules and regulations promulgated
thereunder; (iv) has received and reviewed copies of the SEC Filings to the
extent it deems necessary to make its investment decision, (vi) has had an
opportunity to ask questions and receive answers from the management of the
Company regarding the Company, its business and the offering of the Shares; and
(vii) in connection with such Noteholder's decision to accept the Shares in
connection with the Note Exchange, relied solely upon the documents described in
Section 2.10 and the representations and warranties of the Company contained
herein.

        Section 3.4.    Restriction on Sale of the Shares.    Each Noteholder
agrees not to make any sale of the Shares or any Conversion Shares except
pursuant to an effective registration statement under the Securities Act or an
exemption from the registration requirements thereof, including without
limitation pursuant to Rule 144 of the Securities Act.

7

--------------------------------------------------------------------------------

        Section 3.5.    Legend.    (a) Each Noteholder represents that it
understands and agrees that, until registered under the Securities Act or
transferred pursuant to the provisions of Rule 144 promulgated thereunder, all
certificates evidencing the Shares and the Conversion Shares, whether upon
initial issuance or upon any transfer thereof, shall bear a legend prominently
stamped or printed therein, reading substantially as follows:

"The securities represented by this certificate have not been registered under
the Securities Act of 1933 or applicable state securities laws. These securities
have been acquired for investment and not with a view to distribution or resale,
and may not be sold mortgaged, pledged, hypothecated or otherwise transferred
without an effective registration statement for such securities under the
Securities Act of 1933 and applicable state securities laws, or the availability
of an exemption from the registration provisions of the Securities Act of 1933
and applicable state securities laws."

        Upon presentation by a Noteholder of evidence reasonably satisfactory to
the Company that it is eligible to sell or otherwise transfer its Shares or
Conversion Shares pursuant to Rule 144(k) of the Exchange Act, the Company shall
remove or cause to be removed at its sole cost and expense the legend from the
certificate or certificates evidencing such Noteholders' Shares or Conversion
Shares.

        Section 3.6.    Additional Representations.    Each Noteholder further
represents and warrants to and covenants with the Company that:

        (a)  such Noteholder is the beneficial owner of Notes with an aggregate
principal amount set forth opposite the name of such Noteholder under the
heading "Allied Riser Notes" on Schedule 1.1 with the power and authority to
dispose of such Notes;

        (b)  such Noteholder has good and valid title to Notes with an aggregate
principal amount set forth opposite the name of such Noteholder under the
heading "Allied Riser Notes" on Schedule 1.1 free and clear of any restrictions
on transfer, liens, claims, mortgages, encumbrances, pledges, security
interests, equities and charges of any kind other than by the operation of law;

        (c)  such Noteholder has reviewed, or has had the opportunity to review,
with the assistance of professional and legal advisors of its choosing,
sufficient information necessary for such Noteholder to decide to exchange its
notes pursuant to this Agreement; and

        (d)  as of the date of this Agreement, such Noteholder is not aware of
any event, that, due to any fiduciary or similar duty to any other person, would
prevent it from taking any action required of it under this Agreement.

        Section 3.7.    No Brokers.    Each Noteholder represents that there are
no brokers or finders entitled to compensation in connection with the
transactions contemplated hereby.

8

--------------------------------------------------------------------------------


ARTICLE IV

COVENANTS


        Section 4.1.    Escrow.    Immediately upon the execution of this
Agreement and the Settlement Agreement, the Company, Allied Riser, the
Noteholders and a mutually acceptable escrow agent shall enter into the escrow
agreement attached hereto as Exhibit B (the "Escrow Agreement"), pursuant to
which:

        (a)  on the date hereof (i) Allied Riser will deliver into escrow the
Cash Payment, and (ii) the Noteholders will instruct the DTC to transfer the
Notes from the account of each Noteholder to the account of the escrow agent
under the Escrow Agreement; and

        (b)  as soon as reasonably practicable after the approval of the Charter
Amendment, Allied Riser shall deliver to the Escrow Agent certificates, in the
names of each of the Noteholders, representing the Shares set forth opposite
each Noteholders name under the headings "Series D Preferred" and "Series E
Preferred" on Schedule 1.1 hereto.

        Section 4.2.    Stockholder Consent and Information Statement.    As
soon as reasonably practicable after the execution of hereof, the Company will
seek the approval of its stockholders to the Charter Amendment and in connection
therewith will commence the preparation of and deliver to its stockholders an
information statement relating to the approval Charter Amendment.

        Section 4.3.    Additional Covenant.    The Company, Allied Riser and
each Noteholder agree and covenant to use their best efforts to cause the
consummation of the transactions contemplated by this Agreement. The Company,
Allied Riser and each Noteholder agree and covenant not to take any action that
is inconsistent with their obligations under this Agreement in any material
respect that could reasonably be expected to hinder or delay the consummation of
this transactions contemplated by this Agreement. Each Noteholder agrees and
covenants that during the term of this Agreement, such Noteholder will (a) not
take any action under the Indenture, or instruct the trustee under the Indenture
(the "Trustee") to take any action that is inconsistent with the intent or terms
and conditions of the Exchange Agreement or the Settlement Agreement and, (b) if
the Trustee takes or threatens any such action, direct or cause the Trustee to
be directed not to take such action.


ARTICLE V

CONDITIONS PRECEDENT


        Section 5.1.    Conditions to Obligations of the Company.    The
obligation of the Company to consummate the Closing of the Note Exchange on the
Closing Date is subject to the satisfaction or waiver, on or before the Closing
Date, of the following conditions:

        (a)  The representations and warranties contained in Article III shall
be true, complete and correct on and as of the Closing Date with the same effect
as though such representations and warranties had been made on and as of such
date, and an authorized officer of each Noteholder shall have certified to such
effect to the Company in writing.

9

--------------------------------------------------------------------------------

        (b)  Each Noteholder and the Noteholder Representative shall have
performed and complied with all agreements contained herein required to be
performed or complied with by it prior to or at the Closing Date, and an
authorized representative of each shall have certified to the Company in writing
to such effect.

        (c)  All actions required to be taken by the Noteholders pursuant to the
Settlement Agreement shall have been taken.

        (d)  The Company shall have received the approval of its stockholders to
the Charter Amendment.

        (e)  The Notes and the General Release shall have been released from
escrow to the Company.

        (f)    Each of the Noteholders shall have duly executed and delivered
the Second Amended and Restated Registration Rights Agreement in the form
attached hereto as Exhibit C (the "Registration Rights Agreement").

        Section 5.2.    Conditions to Obligations of the Noteholders.    The
obligation of each Noteholder to consummate the Closing of the Note Exchange on
the Closing Date is subject to the satisfaction, on or before the Closing Date,
of the following conditions:

        (a)  The representations and warranties contained in Article II shall be
true, complete and correct on and as of the Closing Date with the same effect as
though such representations and warranties had been made on and as of such date,
and the Chief Executive Officer and Chief Financial Officer of the Company shall
have certified to such effect to the Noteholders in writing.

        (b)  The Company and Allied Riser shall have performed and complied with
all agreements contained herein required to be performed or complied with by it
prior to or at the Closing Date, and the Chief Executive Officer and Chief
Financial Officer of the Company shall have certified to the Noteholders in
writing to such effect.

        (c)  Allied Riser shall have delivered the Shares to the Noteholders and
the Cash Payment, the General Release and the payment to be made in respect of
the Settlement shall have been released from escrow to the Noteholders.

        (d)  The Noteholders shall have received a copy of the Charter
Amendment, certified as of a recent date by the Secretary of State of the State
of Delaware.

        (e)  The Company and the several signatories thereto shall have duly
executed and delivered the Registration Rights Agreement.

10

--------------------------------------------------------------------------------




ARTICLE VI

TERMINATION


        Section 6.1.    Termination.    This Agreement will terminate and all of
the obligations hereunder of the Company and the Noteholders will be of no
further force or effect upon the earlier of:

        (a)  the mutual agreement between the Company and the holders of at
least two-thirds of the aggregate outstanding face value of the Notes to be
exchanged pursuant to this Agreement;

        (b)  the filing by the Company of a bankruptcy petition prior to the
Closing or the filing of an involuntary bankruptcy petition by creditors of the
Company prior to the Closing;

        (c)  the vote of Noteholders holding at least two-thirds in aggregate of
the principal amount of the Notes to be exchanged pursuant to this Agreement if
the Closing has not occurred within 45 days after the date hereof; or

        (d)  the termination of the Settlement Agreement.


ARTICLE VII

GENERAL PROVISIONS


        Section 7.1.    Amendments.    This Agreement may not be amended or
modified, and no provisions hereof may be waived, without the prior written
consent of the Company and the holders of at least two-thirds of the aggregate
outstanding face value of the Notes to be exchanged pursuant to this Agreement.

        Section 7.2.    Noteholder Representative.    The Noteholders have
appointed Gary Wolfe the "Noteholder Representative" under this Agreement.

        Section 7.3.    Notices.    Any notice, request, claim, demand, waiver,
consent, approval or other communication which is required or permitted
hereunder shall be in writing and shall be deemed given if delivered personally,
by facsimile transmission with receipt of delivery (one business day after
confirmation in the case of transmissions to non-U.S. residents), or sent by
registered or certified mail, postage prepaid, return receipt requested, or by
internationally recognized overnight courier service (two business days after
deposit with such overnight courier service in the case of deliveries to
non-U.S. residents), as follows: if to the Company or Allied Riser, to Cogent
Communications Group, Inc. 1015 31st Street, N.W., Suite 330, Washington, DC
20007, Attn: David Schaeffer, fax number (202) 338-8798, and if to the
Noteholder Representative, to Gary J. Wolfe, Esq., Seward & Kissel LLP, One
Battery Park Plaza, New York, New York 10004, fax number (212) 480-8421.

        Section 7.4.    Expenses.    Each party hereto will pay its own expenses
in connection with the transactions contemplated hereby, whether or not such
transactions shall be consummated, provided, however, that the Company shall
reimburse the Noteholders for all

11

--------------------------------------------------------------------------------

reasonable fees and expenses of counsel for the Noteholders not in excess of
$100,000, incurred by the Noteholders in connection with the Note Exchange and
the Settlement.

        Section 7.5.    Assignment.    The rights and obligations of each of the
Noteholders under this Agreement shall not be assignable or delegable without
the written consent of the Company. The rights and obligations of the Company
and of Allied Riser under this Agreement shall not be assignable or delegable
without the written consent of the holders of a majority of the aggregate
outstanding face value of the Notes to be exchanged pursuant to this Agreement.

        Section 7.6.    Survival of Representations and Warranties.    All
representations and warranties made in this Agreement or any other instrument or
document delivered in connection herewith or therewith, shall survive the
execution and delivery hereof or thereof.

        Section 7.7.    Prior Agreements.    This Agreement and the Settlement
Agreement constitute the entire agreement between the parties and supersede any
prior understandings or agreements concerning the Note Exchange or the
Settlement.

        Section 7.8.    Governing Law.    This Agreement shall be construed and
enforced in accordance with and governed by the laws of the State of New York.

        Section 7.9.    Consent to Jurisdiction and Service.    The Company,
Allied Riser and each of the Noteholders hereby absolutely and irrevocably
consents and submits to the jurisdiction of the Courts in the State of New York
and of any Federal court located in the State of New York in connection with any
actions or proceedings brought against any party hereto arising out of or
relating to the Note Exchange or the Settlement. In any such action or
proceeding, each party hereto hereby absolutely and irrevocably (i) waives any
objection to jurisdiction or venue, (ii) waives personal service or summons,
complaint, declaration or other process, and (iii) agrees that the service
thereof may be made by certified or registered first-class mail directed to such
party, as the case may be, at their respective addresses in accordance with
Section 7.3 hereof;

        Section 7.10.    Headings.    Section and subsection headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.

        Section 7.11.    Counterparts.    This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument, and any of the parties hereto may execute this Agreement by
signing any such counterpart.

        Section 7.12.    Further Assurances.    From and after the date of this
Agreement, upon the request of any Noteholder, the Company or Allied Riser, the
Noteholders, the Company or Allied Riser, as the case may be, shall execute and
deliver such instruments, documents and other writings as may be reasonably
necessary or desirable to confirm and carry out and to effectuate fully the
intent and purposes of this Agreement.

        Section 7.13.    Severability.    The provisions of this Agreement and
the terms of the Shares are severable and, if any court of competent
jurisdiction shall determine that any one or more of the provisions or part of a
provision contained in this Agreement or the Share shall,

12

--------------------------------------------------------------------------------

for any reason, be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision or part of a provision of this Agreement or the terms of the Shares;
but this Agreement and the terms of the Shares shall be reformed and construed
as if such invalid or illegal or unenforceable provision, or part of a
provision, had never been contained herein, and such provisions or part reformed
so that it would be valid, legal and enforceable to the maximum extent possible.

13

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this EXCHANGE
AGREEMENT to be executed as of the date first above written.

ALLIED RISER COMMUNICATIONS CORPORATION    
/s/  DAVE SCHAEFFER      

--------------------------------------------------------------------------------

By: Dave Schaeffer
Title: President
 
 
COGENT COMMUNICATIONS GROUP, INC.
 
 
/s/  DAVE SCHAEFFER      

--------------------------------------------------------------------------------

By: Dave Schaeffer
Title: President
 
 
ANDA PARTNERSHIP
By it Partners
 
 
THE ANN ONLY TRUST
 
 
/s/  MARK SLEZAK      

--------------------------------------------------------------------------------

By: Mark Slezak
Title: Co-Trustee
 
 
THE ANN AND DESCENDANTS TRUST
 
 
/s/  MARK SLEZAK      

--------------------------------------------------------------------------------

By: Mark Slezak
Title: Co-Trustee
 
 

14

--------------------------------------------------------------------------------


CRT CAPITAL GROUP, LLC
 
 
/s/  MICHAEL VAUGHN      

--------------------------------------------------------------------------------

By: C. Michael Vaughn
Title: Member
 
 
GUARDFISH, LLC
 
 
/s/  JOHN C. KOPCHIK      

--------------------------------------------------------------------------------

By: John C. Kopchik
Title: Principal of its Manager, Providence
          Asset Management LLC
 
 
HBV MASTER REDISCOVERY OPPORTUNITIES FUND, L.P.
 
 
/s/  GEORGE J. KONOMOS      

--------------------------------------------------------------------------------

By: George J. Konomos
Title: Portfolio Manager
 
 
JMG CAPITAL PARTNERS, L.P.
 
 
/s/  JONATHAN GLASER      

--------------------------------------------------------------------------------

By: Jonathan Glaser
Title: Managing Member
 
 
JMG TRITON OFFSHORE FUND, LTD.
 
 
/s/  JONATHAN GLASER      

--------------------------------------------------------------------------------

By: Jonathan Glaser
Title: Managing Member
 
 

15

--------------------------------------------------------------------------------


MARKETUS VALUE PARTNERS, L.P.
 
 
/s/  EDMUND A. HAJIM      

--------------------------------------------------------------------------------

By: Edmund A. Hajim
Title: Managing Member of its General Partner, Marketus, L.L.C.
 
 
LA POLICE AND FIRE PENSION FUND
By its Manager,
WR HUFF & CO.
 
 
/s/  MICHAEL J. MCGUINESS      

--------------------------------------------------------------------------------

By: Michael J. McGuiness
Title: Portfolio Manager
 
 
PENINSULA INVESTMENT PARTNERS, L.P.
 
 
/s/  R. TED WESCHLER      

--------------------------------------------------------------------------------

By: R. Ted Weschler
Title: Managing Member of its Investment
          Advisor and General Partner
 
 
SAGAMORE HILL HUB FUND LTD.
 
 
/s/  MARK MAY      

--------------------------------------------------------------------------------

By: Mark May
Title:
 
 

16

--------------------------------------------------------------------------------


LC CAPITAL MASTER FUND, LTD.
 
 
/s/  STEVE LAMPE      

--------------------------------------------------------------------------------

By: Steve Lampe
Title: Managing Member
 
 

17

--------------------------------------------------------------------------------




Schedule 1.1


Noteholder


--------------------------------------------------------------------------------

  Allied Riser
Notes

--------------------------------------------------------------------------------

  Cash Payment

--------------------------------------------------------------------------------

  Series D
Preferred

--------------------------------------------------------------------------------

  Series E
Preferred

--------------------------------------------------------------------------------

Anda Partnership   $ 19,999,000   $ 935,953   641,662   641,662
CRT Capital Group, LLC
 
$
18,875,000
 
$
883,350
 
605,599
 
605,599
Guardfish, LLC
 
$
10,999,000
 
$
514,753
 
352,900
 
352,900
HVB Master Rediscovery Opportunities Fund, L.P.
 
$
6,117,000
 
$
286,276
 
196,262
 
196,262
JMG Capital Partners, L.P.
 
$
900,000
 
$
42,120
 
28,876
 
28,876
JMG Triton Offshore Fund, Ltd.
 
$
3,050,000
 
$
142,740
 
97,858
 
97,858
Marketus Value Partners, L.P.
 
$
1,000,000
 
$
46,800
 
32,085
 
32,085
LA Police and Fire Pension Fund
 
$
8,700,000
 
$
407,160
 
279,137
 
279,137
Peninsula Investment Partners, L.P.
 
$
22,099,000
 
$
1,034,233
 
709,040
 
709,040
Sagamore Hill Hub Fund Ltd.
 
$
15,050,000
 
$
704,340
 
482,875
 
482,875
Total
 
$
106,789,000
 
$
4,997,725
 
3,426,293
 
3,426,293

18

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.8



EXCHANGE AGREEMENT
ARTICLE I EXCHANGE
ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND ALLIED RISER
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE NOTEHOLDERS
ARTICLE IV COVENANTS
ARTICLE V CONDITIONS PRECEDENT
ARTICLE VI TERMINATION
ARTICLE VII GENERAL PROVISIONS
Schedule 1.1
